DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Gerber on 7/7/2022.

The application has been amended as follows: 
The language of claim 1 has been replaced with the following --A glenoid implant comprising: 
a body having an augment defining an articular surface and a bone engaging surface opposite the articular surface, 
the bone engaging surface being a distalmost surface of the body, 
the bone engaging surface defining only a single groove that has a curved profile and extends entirely across the bone engaging surface, 
the groove varying along its length in at least one of width or depth,
the groove separating a first section of the bone engaging surface from a second section of the bone engaging surface,
the first section of the bone engaging surface and the second section of the bone engaging surface defining an angle,
the articular surface and the bone engaging surface being farther apart in the first section of the bone engaging surface than in the second section of the bone engaging surface; and 
a plurality of fixation members extending from the bone engaging surface.--

Claim 2 has been cancelled.  
Claims 3-5, 8-11, 13, 16, 19, 21, and 22 have been rejoined.

The language of claim 12 has been replaced with the following --A glenoid implant comprising:
an articular surface defined by a body of the glenoid implant;
a first scapula engaging surface defined by the body and located opposite the articular surface; and
a second scapula engaging surface defined by the body and located opposite the articular surface,
the first scapula engaging surface and the second scapula engaging surface being distalmost surfaces of the body of the glenoid implant, and defining only a single groove that extends entirely across the first and the second scapula engaging surfaces, 
the first scapula engaging surface and the second scapula engaging surface separated by the groove having a curved cross section,
the groove varying along its length in at least one of width or depth,
the groove sized to receive an irregularity defined by a first reamed scapula surface and a second reamed scapula surface.--  

The language of claim 24 has been replaced with the following --A glenoid implant comprising:
a body including an articular surface and a bone engaging surface opposite the articular surface and having a perimeter,
the bone engaging surface being a distalmost surface of the body, 
the bone engaging surface defining only a single groove that extends entirely across the bone engaging surface, 
the groove varying along its length in at least one of width or depth,
the groove separating a first section of the bone engaging surface from a second section of the bone engaging surface,
the groove having a curved profile and forming a concavity between the first section of the bone engaging surface and the second section of the bone engaging surface,
the first section of the bone engaging surface and the second section of the bone engaging surface defining an angle,
the articular surface and the bone engaging surface being farther apart in the first section of the bone engaging surface than in the second section of the bone engaging surface; and
a plurality of fixation members extending from the bone engaging surface.--


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652. The examiner can normally be reached Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANN SCHILLINGER/Primary Examiner, Art Unit 3774